Citation Nr: 0617717	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  97-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of an avulsion fracture of the left 
iliac crest. 

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for arthritis of the low back, the right hip, 
and the knees, to include separate evaluations. 

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

4.  Whether the veteran filed a timely notice of disagreement 
(NOD) from a November 1997 rating decision that denied 
entitlement to service connection for depression and 
fibromyalgia.




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
December 1981.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, that granted a 10 
percent evaluation for the left hip disability and granted 
service connection for arthritis of the low back, the right 
hip and the knees and assigned an initial 10 percent 
evaluation based on joints affected, and a November 1997 
rating decision that denied entitlement to a TDIU.  The 
veteran did not withdraw the appeal after the November 1997 
rating decision increased the initial evaluation for 
arthritis of the low back, the right hip and the knees to 20 
percent based on joints affected from August 30, 1996, the 
effective date for service connection.  

The Board remanded the claims for increase in April 1999.  
The case was returned to the Board and in April 2003 the 
Board undertook additional development on its own in this 
matter pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
practice was invalidated in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), and in October 2003, the Board remanded the case to 
the RO for the additional development.  

The record shows that the veteran brought an appeal to the 
United States Court of Appeals for Veterans Claims (Court) 
from a June 2003 Board decision that held the veteran had not 
filed a timely NOD with a November 1997 rating decision 
denying entitlement to service connection for depression and 
fibromyalgia.  In January 2004, the Court vacated the June 
2003 Board decision and remanded the case to the Board for 
readjudication and the issuance of a new decision.  In 
October 2004, the Board remanded this issue to the RO for 
further development, noting the other appeal issues had been 
remanded through the October 2003 Board decision.  The case 
was recently returned to the Board.

The Board observes that the veteran's claim of service 
connection in 1996 included a claim for arthritis of the 
upper back.  This was not adjudicated and it remains a 
pending claim.  In view of the Board's decision on the claim 
for a TDIU, this matter is referred to the RO for further 
action as it is not inextricably intertwined with any matter 
on appeal.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  Residuals of an avulsion fracture of the left iliac crest 
are a well healed fracture and limitation of flexion to 90-
100 degrees, extension to 15 degrees, and abduction limited 
from 25-40 degrees. 

2.  Prior to September 23, 2002, the manifestations of 
arthritis of the low back were severe limitation of motion or 
no more than severe intervertebral disc syndrome (IVDS).   

3.  From September 23, 2002, there is chronic low back pain, 
but there are no incapacitating episodes or a confirmed 
neurologic deficit at any time prior to examination in 
January 2005 when forward flexion was 56 degrees and there 
was a sensory neuropathy of the left lower extremity related 
to IVDS.

4.  On a facts found basis, the disability of the right hip 
rated as arthritis is manifested by flexion limited from 90-
100 degrees, extension to 15 degrees and abduction limited to 
25-40 degrees. 

5.  On a facts found basis, the arthritis of the left knee is 
manifested by painful motion that is limited in flexion no 
greater than 82-100 degrees, there is no additional 
functional loss due to incoordination, excess fatigability 
and weakened movement.

6.  On a facts found basis, arthritis of the right knee is 
manifested by demonstrable limitation of flexion limited to 
85-105 degrees, and there is no additional functional loss 
due to incoordination, excess fatigability and weakened 
movement.

7.  The veteran's service-connected disabilities alone, when 
evaluated in association with his educational attainment and 
occupational experience, have rendered him unable to obtain 
or retain substantially gainful employment.

8.  There was no NOD filed by the veteran or his 
representative with a November 1997 rating determination that 
denied service connection for depression and fibromyalgia; 
the RO issued notice with a statement of appeal rights in 
November 1997.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of an avulsion fracture of the left 
iliac crest have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5252 (2005).  

2.  The criteria for an initial evaluation of 40 percent for 
arthritis of the low back have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (effective prior to 
and as amended effective September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 26, 2003, 
adding Diagnostic Codes 5235 to 5243), and Diagnostic Code 
8520 (2005).
 
3.  The criteria for an initial evaluation of 10 percent for 
a disability of the right hip rated as arthritis have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 
4.1, 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5252 (2005).

4.  The criteria for an initial evaluation of 10 percent 
evaluation for arthritis of the left knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 
4.71a, Diagnostic Codes 5260, 5261 (2005).

5.  The criteria for an initial evaluation of 10 percent for 
arthritis of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5260, 5261 (2005).

6.  The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16, 
4.18, 4.19 (2005).

7.  The criteria for a timely NOD from a November 1997 denial 
of entitlement to service connection for depression and 
fibromyalgia have not been met.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.201, 20.301 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claims were pending on November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In July 2001 and November 2004 letters, the veteran was 
informed of the provisions of the VCAA and was advised to 
identify any evidence in support of the claims that had not 
been obtained.  Together the VCAA specific letters informed 
the veteran that VA would obtain pertinent federal records.  
The veteran was informed that VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate the claims as required by 
Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  A VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication of the claims and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However, the VCAA-specific 
development that was subsequently completed prior to the RO 
reviewing the matter in January 2005 and August 2005 cured 
the timing deficiency.  The VCAA specific letters followed 
Board remands in this case.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006), noting the timing 
defect can be cured, as it was here, prior to and through a 
Board remand followed by VCAA directed notice.  


The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA-specific letter in November 2004 covered all 
appeal issues and had a statement directed to this element on 
page 2, and the presentation adequately represented the 
fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided a single notice covering all 
content requirements adequately.  The content of the VCAA 
notice supports the conclusion that the claimant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Furthermore, as the Board is 
denying a rating increase for the left hip and granting the 
TDIU, and the initial rating increase for the low back, the 
knees and the right hip for the entire appeal period as 
applicable, there is no potential prejudice in any deficiency 
in notice regarding the effective date and initial rating 
elements.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 


In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records and examinations, private 
treatment records, and Social Security Administration (SSA) 
records.  The veteran also had a RO hearing.  Thus, the Board 
finds the development overall is adequate when read in its 
entirety and that it satisfied the obligations established in 
the VCAA and the Board remands.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  The record has been supplemented 
with relevant information to support an informed decision.  
VA's duty to assist the veteran in the development of the 
claims has been satisfied and the Board will turn to a 
discussion of the claims on the merits.


Analysis

Increased/Initial Ratings

Regarding the evaluation of the residuals of an avulsion 
fracture of the left iliac crest, this is a claim for 
increase.  In May 1993, the RO granted service connection 
with an initial 0 percent rating which the veteran did not 
appeal.  The RO received the claim for increase in August 
1996.  Although a review of the recorded history of a 
disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, in a claim for 
increase such as the veteran's, the regulations do not give 
past medical reports precedence over current findings where, 
as here, such current findings are adequate and relevant to 
the rating issue.  See Powell v. West, 13 Vet. App. 31 
(1999), Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board has a duty to acknowledge and consider all regulations 
that are potentially applicable.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The evaluation of arthritis of the low back, the right hip 
and the knees is somewhat different as the claim is based 
upon an initial evaluation that assigned a 20 percent 
evaluation based on joint involvement.  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim remains open as long as the rating 
schedule provides for a higher rating.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  The holding in Fenderson v. West, 
12 Vet. App. 119 (1999), instructs that a claim such as the 
veteran's is properly framed as an appeal from the original 
rating rather than a claim for increase, but that in either 
case he is presumed to be seeking the maximum benefit allowed 
by law or regulations.  Further, "staged ratings" which are 
separate percentage evaluations for separate periods may be 
assigned on a facts found basis.  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  Unless specifically provided, on 
basis of facts found.  38 U.S.C.A. § 5110(a), (b)(2); 
38 C.F.R. § 3.400(a).  

As will be apparent in the discussion that follows, the Board 
finds that the right hip, the knees, and the low back each 
warrant a separate evaluations based on limitation of motion 
rather than the collective evaluation that is based on joint 
involvement of arthritis.  This assessment is based on facts 
found.  An evaluation must be coordinated with impairment of 
function.  See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  See also 38 C.F.R. §§ 4.2, 4.21.  The veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance on whether he has demonstrable limitation 
of motion or satisfactory evidence of painful motion related 
to service connected arthritis of these joints.  See Gilbert 
v. Derwinski, 1 Vet. App. 49. 53(1990).  He argued at the 
April 1997 hearing that he should have separate ratings for 
his hips, the knees and the low back (T 1).  

The November 1996 rating decision felt that separate ratings 
were not warranted based on the conclusion that exacerbating 
symptoms were predominantly related to obesity.  Then in 
November 1997 a rating board concluded that exacerbating 
symptoms were significantly if not entirely result of 
obesity.  On both occasions there was contradictory 
information from VA and private examiners which read fairly 
did not attribute all limitation of motion or painful motion 
to nonservice-connected obesity.  In sum, obesity is 
undoubtedly a complicating factor but the evidence does not 
reasonably dissociate limitation of motion or painful motion 
from service-connected arthritis.  Simply stated, the 
evidence is at a minimum in relative equipoise on this point 
and it will support separate compensable evaluations for 
these joints for the entire period as will be explained 
below.  

DLH, M.D. reported in August 1996 that the veteran had 
persistent low back pain extending to the left hip that 
became progressively worse as the veteran gained additional 
weight.  The pain was worse with any physical activity or 
prolonged standing or sitting.  He complained of increased 
knee pain with added body weight, currently reported as 
slightly more than 400 pounds, and reported recent 
arthroscopy of the left knee.  On examination, he was 
described as morbidly obese and unable to perform spine 
flexion or extension maneuvers or heel and toe walking.  
Palpation over the back revealed diffuse tenderness of the 
paralumbar and sacroiliac areas bilaterally.  There was 
greater crepitus in the left knee, without "diffusion" and 
the veteran was unable to perform straight leg testing.  It 
was the physician's impression that degenerative disease of 
the lumbar spine, the hips and the knees was one component of 
the veteran's pain which may have been initiated, but was 
certainly aggravated, by his morbid obesity.  The physician 
stated the obesity worsened the degenerative joint process 
and interfered with interventional pain management.   

JPR, M.D., wrote in September 1996 that the veteran had 
osteoarthritis of the hips and advanced osteoarthritis of the 
knees and the lower back which disabled him in terms of 
persistent pain.  The clinical records for this period note 
chronic swelling of the knees and report severe 
osteoarthritis of the low back and the knees and hips 
aggravated by morbid obesity.  

Contemporaneous VA outpatient reports mention right knee 
crepitus assessed as osteoarthritis, and report "severe" 
degenerative joint disease of both knees, with radiology 
reports confirming degenerative changes of both knees and 
effusion early in 1997.  A private radiology study of the 
lumbar spine early in 1997 noted the clinical history of 
lower back, knee and hip pain in reporting hypertrophic facet 
disease.  The X-rays of both hips early in 1997 were 
interpreted as negative studies.  

The RO hearing testimony in April 1997 was essentially that 
the pain of the lower back, the hips and knees had increased 
and interfered with daily activities.

A VA examiner in July 1997 reported the veteran complained of 
constant pain in various joints including the hips, the 
entire spine and the knees, and of constant flare-ups that 
were not described in greater detail.  He used crutches or a 
wheel chair as assistive devices.  The examiner stated the 
range of motion of the hips was difficult to assess due to 
the intensity pain and morbid obesity but reported flexion 
100 degrees bilateral and abduction 40 degrees bilateral and 
pain on palpation.  Regarding the knees, there was pain on 
palpation.  The range of motion was reported as flexion 100 
degrees and extension 0 degrees, partially due to the large 
size of the thighs.  The examiner reported medial and lateral 
laxity was severe on the left and moderate on the right and 
that pain was constant and there was no ankylosis.

The VA spine examiner in July 1997 reported the complaint was 
constant pain that varied in intensity.  The examiner stated 
the veteran was unable to perform range of motion testing for 
the lumbar spine due to pain and morbid obesity.  The 
examiner stated there was objective evidence of pain, 
adequate musculature and no postural or neurologic 
abnormalities.  The diagnosis was early arthritis of the 
lumbar spine.  

The VA neurology examiner in July 1997 reported the veteran 
had minimal dragging of the left lower limb but no foot drop.  
The examiner reported that lumbar flexion was decreased and 
that right lateral flexion caused some discomfort.  The right 
knee was tender and there was decreased extension, but 
according to the examiner, it was difficult to evaluate the 
range of motion in the back and knee.  There was no motor 
weakness, preserved knee and ankle jerks, no paraspinous 
muscle spasm or asymmetry, and positive bilateral straight 
leg raising.  The diagnoses included degenerative joint 
disease of the lumbosacral spine, the knee and the hips.  The 
examiner believed that the veteran's pain was secondary to 
degenerative joint disease rather than fibromyalgia.  The 
diagnoses also included mild diabetic sensory polyneuropathy.

In March 1998 correspondence, Dr. R. noted the veteran had 
diffuse osteoarthritis pain and he required chronic analgesic 
medication to help control it.  He stated the veteran did 
have a coexisting problem with morbid obesity but that this 
probably existed due to his low level of activity related to 
various problems mentioned that included service connected 
disorders.  The corresponding clinical records from Dr. R. 
refer to chronic low back pain and osteoarthritis affecting 
the low back and the knees.  The reports show severe pain 
secondary to lumbar spinal stenosis in August 1999 but 
without recording limitation of ranges of motion for the 
joints.  VA clinical record entries late in 1999 report 
degenerative joint disease of the knees, and right knee 
tenderness and crepitus.  A right hip X-ray was read as 
showing no gross abnormality.  

The VA examiner in September 1999 reviewed radiology reports 
for the knees, the low back and the hips.  The veteran 
complained of left iliac crest pain with too much walking or 
lying on the left side and the amount of pain depended on the 
level of activity.  The right knee was more problematic in 
that it catches, swells and locks, while the left knee was 
numb and swelled and had intermittent pain.  He complained of 
a stabbing, burning pain in the hips.  He reported difficulty 
bending and twisting the low back and stated that it bothered 
him at night.  The examiner noted the veteran was 68 inches 
in height and weighed approximately 400 pounds.  

The veteran showed no evidence of pain in his gait.  The 
examiner reported the lumbar area showed a tremendously obese 
trunk with no scoliosis or muscle spasm, although the veteran 
did complain of tenderness to palpation over the lower lumbar 
spine.  The paralumbar muscles were not tender.  The examiner 
reported forward flexion to 20 degrees as quite markedly 
limited, with extension and lateral tilts each 15 degrees 
with discomfort and tightness at the extremes of motion.  He 
was somewhat able to walk on his heels but not on the toes.  
There was no deformity, swelling or increased heat in either 
knee.  The right knee showed full extension, flexion to 105 
degrees, and stable ligaments.  The left knee showed flexion 
82 degrees and extension that was described as not full in a 
lying position but essentially full in a sitting position.  
The ligaments were stable and there was a mild amount of 
crepitation with left patellofemoral motion.  Examination of 
the left side of the pelvis showed no deformity but he did 
complain of tenderness with palpation.  

The examiner summarized in part regarding the knees that the 
radiology showed mild to moderate degenerative changes in the 
joints and that the limitation of flexion of the knees would 
be mostly due to very thick thighs as part of his obesity 
problem.  The knee joints were normally stable.  The hip X-
rays did not show any arthritis.  The examiner stated there 
were no clear findings to indicate a nerve root problem or 
nerve deficit in the lower extremities and that the believe 
the iliac crest fracture caused any continuing problem.  The 
examiner stated the veteran had generalized weakness and 
stiffness due to markedly limited use of these parts and that 
the extreme obesity played quite a part in the low back and 
knee problems.  

A VA clinical record entry in October 1999 referred to right 
knee tenderness, and crepitus with flexion and extension.  
Early in 2001 he complained of low back pain and found with 
paravertebral muscle tenderness and there was a notation of 
left knee crepitus.  In June 2004 his bilateral knee 
crepitus, peripatellar and medial joint line tenderness, 4+/5 
muscle strength was assessed as degenerative joint disease of 
the knees.  

A VA examiner in July 2005 for the knees and the right hip 
noted the claims file and local records were reviewed.  The 
examiner stated that with the veteran weighing in excess of 
460 pounds on a 67 inch frame he was unable to make 
determinations regarding pain on use, weakened movement, etc. 
or related additional limitation of motion.  The examiner 
reported that a January 2005 evaluation reported 4+/5 lower 
extremity strength, the knees tender medially and in the 
parapatellar regions without effusion.  X-rays late in 2004 
reportedly showed a normal right hip and hypertrophic changes 
of the knees.  The veteran complained of knee stiffness, 
swelling and giving way, instability, fatigability and lack 
of endurance due to pain, and additional functional 
impairment during flare-ups.  These were reported as daily 
occurring, lasting less than two hours and being alleviated 
by rest and medication.  He claimed that the left knee locks.  
He reported having a knee brace that he does not use, using a 
cane at home and a scooter as his primary ambulating aid.  
The examiner stated the veteran had reduced endurance 
standing more than a few minutes but that due to the 
veteran's size he could not perform a full and comprehensive 
examination to determine instability, weakness or guarding.  

The examiner stated there was no redness or heat detected 
over the hips or the knees.  In the sitting position, both 
hips flexed to 90 degrees and there was limitation due to the 
size of his extremities.  Bilaterally, extension was 15 
degrees, and adduction 10 degrees.  Abduction was 25 degrees 
and external rotation was 45 degrees bilateral.  Internal 
rotation was 30 degrees on the right with slight discomfort 
and 20 degrees on the left.  Regarding the knees, they showed 
normal appearing extension and flexion to 85 degrees that was 
limited by size of his extremities.  The examiner was not 
able to determine stability.  The diagnoses were normal right 
hip, no evidence of arthritis, and degenerative joint disease 
of the knees primarily present due to morbid obesity.  The 
examiner stated that the veteran would likely be ambulatory 
and more functional with a significant weight loss.  

Regarding the low back disability, the VA examiner referred 
to January 2005 physiatrist evaluation that reported the 
veteran was only able to ambulate 30 feet with back pain and 
knee pain and shortness of breath.  He described numbness and 
tingling of left foot and occasionally on right, pain in the 
lumbar spine, and daily spasm with a fare-up lasting more 
than one hour.  He complained of constant stiffness in the 
legs, and claims additional limitation of motion during 
flare-ups.  He claimed bladder and erectile dysfunction 
secondary to pain recent months and that 15 feet was his 
maximum ambulation without a scooter.  The examiner noted 
that morbid obesity was the primary limiting factor in 
activities of daily living and mobility.

The examiner reported that the veteran stood with his back in 
forward flexion, that the spine appeared straight, and that 
he did have painful motion with spasm present and leg 
weakness apparent over the entire spine,.  The examiner 
stated he could not determine if the veteran's abnormal gait 
was due to obesity, knee pain or muscle spasm.  There was no 
fixed deformity, scoliosis or abnormal musculature.  The 
examiner could not determine if there was additional 
limitation with repetitive use due to the veteran's inability 
to ambulate or be examined.  A limited examination found 
forward flexion 56 degrees and extension 10 degrees, both 
with pain through motion, lateral flexion 15 degrees and 
lateral rotation 40 degrees to the left and 15 degrees to the 
right.  The examiner stated there were no incapacitating 
episodes as defined in past twelve months.  The examiner 
stated that he could not complete a comprehensive 
neurological examination but the veteran did not appear to 
have atrophy or loss of tone, and he showed 4/5 nonorganic 
physical signs on testing.  

The examiner stated being unable to determine at this time 
whether there was any additional range of motion loss due to 
pain on use, flare-ups, weakened movement, excess 
fatigability or incoordination.  According to the examiner, 
the veteran did have pain on back motion and spasm on forward 
bending.  The examiner stated that the veteran did have 
moderate intervertebral disc disease with sensory neuropathy 
in left lower extremity with recurring attacks.  The examiner 
further described this as pronounced intervertebral disc 
disease and stated that he could not comment on any 
particular orthopedic symptoms other than pain.  The 
diagnosis was degenerative osteoarthritis, lumbar spine.

Once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes: (1) 
where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned; (2) where the objectively confirmed limitation of 
motion is not of a sufficient degree to warrant a compensable 
rating under the Code or Codes applicable to the joint or 
joints involved, a rating of 10 percent will be applied for 
each major joint or group of minor joints affected, "to be 
combined, not added", and (3) where there is no limitation of 
motion, a rating of 10 percent or 20 percent, depending upon 
the degree of incapacity, may still be assigned if there is 
x-ray evidence of the involvement of 2 or more major joints 
or 2 or more minor joint groups.  In addition, Diagnostic 
Code 5003 (5010) is to be read in conjunction with 38 C.F.R. 
§ 4.59, and it is contemplated by a separate evaluation, 38 
C.F.R. § 4.40, which relates to pain in the musculoskeletal 
system.  Finally, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
deem painful motion of a major joint or groups caused by 
degenerative arthritis that is established by x-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Hicks v. Brown, 
8 Vet. App. 417 (1995).  The 10 percent or 20 percent rating 
based on x-ray evidence will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The record does not show any reference to ankylosis of either 
hip, therefore the rating scheme for ankylosis is not 
applicable.  Nor are the rating schemes for fail joint, 
fracture or malunion of the hip applicable in view of the 
objectively reported radiology and clinical findings.  
38 C.F.R. § 4.71a; Diagnostic Codes 5250, 5251 and 5254 
(2005).  In this case there is no confirmed lateral 
instability or recurrent subluxation of either knee to 
warrant the application of Diagnostic Code 5257. 
Furthermore, the record does not contain evidence of 
ankylosis of either knee to warrant consideration of the 
rating scheme for ankylosis under Diagnostic Code 5256, or a 
disability of the tibia and fibula to support consideration 
of the disability rating under Diagnostic Code 5262.  The 
veteran does not demonstrate dislocated semilunar cartilage 
to warrant consideration of that rating scheme.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  The current and former versions 
of the regulations provide a 50 percent evaluation for 
unfavorable ankylosis of the lumbar spine and a 40 percent 
evaluation is provided for favorable ankylosis of the lumbar 
spine.  Although potentially applicable, there is no report 
of ankylosis or bony fixation of the spine segment at any 
time during the rating period, so there is no need to 
elaborate further on the application of this alternative 
rating scheme.  There must be independent medical evidence to 
support the diagnosis before it could be substituted as an 
applicable alternative rating scheme.  See, e.g., Butts v. 
Brown 5 Vet. App. 532, 540 (1993) citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

The standardized description of joint motion measurement 
shows hip flexion 0-125 degrees, and hip abduction 0-45 
degrees.  38 C.F.R. § 4.71, Plate II.  A 10 percent 
evaluation may be assigned for limitation of extension of a 
thigh with extension limited to 5 degrees.  A 10 percent 
evaluation is provided for limitation of flexion of the thigh 
to 45 degrees, and there is a 20 percent evaluation for 
flexion limited to 30 degrees.  A 20 percent evaluation may 
be assigned for limitation of abduction of the thigh with 
motion lost beyond 10 degrees.  A 10 percent evaluation may 
be assigned for limitation of adduction of a thigh with 
inability to cross legs or limitation of rotation of a thigh 
with inability to toe-out more than 15 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Codes 5251, 5252, 5253 (2005).

Regarding the hips, Dr. R. noted osteoarthritis of both hips 
with pain, and obesity was an aggravating factor.  Dr. H. 
simply stated degenerative arthritis of the hips was one 
component of the veteran's pain.  This was in accord with 
hearing testimony.  The limitation of motion on the April 
1997 examination was objectively confirmed but motion was 
well beyond approximating the threshold for compensable 
limitation of flexion or abduction.  On reexamination in 
1999 there were minimal findings of tenderness to palpation 
of the left but the VA examiner's range of motion in 2005 
was comprehensive and showed again that hip flexion to 90 
degrees, extension 15 degrees, and abduction to 25 degrees 
did not meet or more nearly approximate the criteria for 
more than the 10 percent evaluation.  The examiner was not 
able to assess additional limitation of motion from pain or 
weakened movement based on the veteran's size.  Thus, 
overall, the VA and private reports substantiate a 
demonstrable limitation of motion of both hips that warrants 
a separate 10 percent evaluation for satisfactory evidence 
of painful and minimal objective limitation of motion.  
38 C.F.R. § 4.7.  

The Board is obligated to consider the claim under all 
theories of entitlement whether or not expressly raised on 
appeal.  Thus, as will be explained in the discussion that 
follows, the Board may consider whether separate evaluations 
for limitation of motion in flexion and extension and 
instability of the knees may be assigned.  See, e.g., 
Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Separate ratings based on Diagnostic Code 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both currently codified under 
38 C.F.R. § 4.71a, may be assigned for disability of the same 
joint.  VAOPGCPREC 9-04.  However, this option is not 
supported in this case where the available the record does 
not show any confirmed limitation of extension on the 
comprehensive examinations through 2005.  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  
Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating which was applicable since examinations show 
flexion being attained more nearly approximating full 
flexion.  As noted previously, with arthritis a 10 percent 
evaluation is provided under section 4.59.  A 20 percent 
rating is appropriate where flexion is limited to 30 degrees.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
The diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca, 8 Vet. App. at 206.  

Regarding the knees, there is no dispute that the veteran has 
arthritis as it is clearly demonstrated on radiology 
examinations.  That being said, the pain and swelling and 
crepitus reported in VA and private reports through 2005 
offer satisfactory evidence of painful motion.  The VA 
examinations showing in 1997 that flexion was 100 degrees 
bilateral, in 1999 it was 105 degrees on the right and 82 
degrees on the left  and in 2005 85 degrees bilateral, albeit 
limited by the veteran's size, do not more nearly approximate 
the criteria for an evaluation greater than 10 percent for 
each knee.  Clearly there is demonstrable, although 
noncompensable, limitation of flexion, with arthritis and 
crepitus reasonably supporting painful motion.  The Board 
does not overlook the contribution of obesity to the limited 
motion but there is sufficient evidence on a facts found 
basis to support a separate 10 percent evaluation for each 
knee under the applicable rating criteria.  38 C.F.R. § 4.7.  
The Board notes at this point that consideration of 
nonservice-connected manifestations in the determination of a 
disability rating is prohibited.  Such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, there is no basis 
for a higher rating for any joint in view of the extent of 
limitation of motion reported which fairly considered does 
not more nearly approximate a higher evaluation.

Regarding the arthritis of the low back, the appeal is based 
on a November 1996 rating decision and a subsequent rating 
action in November 1997.  Therefore, the veteran's claim 
requires a review of both versions of the rating criteria for 
the lumbar spine.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 
27, 2003).  The veteran's claim for increase also requires a 
review of both versions of the rating criteria for IVDS as he 
has received notice of both versions of this rating scheme.  
See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.  The rating 
guidance in the revised rating scheme for IVDS instructed 
that ratings for orthopedic and neurologic manifestations or 
incapacitating episodes would be combined with all other 
ratings, whichever resulted in a higher evaluation under 
38 C.F.R. § 4.25.

Where, as here, the amended regulations expressly provide for 
an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  
DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

Before September 23, 2002, Diagnostic Code 5293, pertaining 
to IVDS, provided a 10 percent evaluation for mild 
disability.  A 20 percent evaluation was provided for a 
disability that was moderate; recurring attacks.  A 
40 percent rating was provided for severe disability 
manifested by reoccurring attacks with intermittent relief.  
A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  
38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Under the revisions to Code 5293, IVDS (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Regarding IVDS, deleted 
were comparative terms such as "pronounced" or "severe" 
that existed in the former criteria for intervertebral disc 
syndrome, and adding objective and quantifiable neurologic 
and orthopedic criteria to permit consistent evaluation based 
on these criteria.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, rate at 60 percent; with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, rate at 40 percent.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).   

Also pertinent to the evaluation of IVDS is VAOPGCPREC 36-97, 
wherein it was noted that IVDS involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury, and that where less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even where the rating 
corresponds to the maximum rating under another applicable 
diagnostic code pertaining to limitation of motion. 

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe 40 percent, 
moderate 20 percent, and slight 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292.  The ratings for lumbosacral 
strain provided 40 percent for severe disability with listing 
of whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
evaluation was provided for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation was provided with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under Diagnostic Code 
5238, and degenerative arthritis of the spine under 
Diagnostic Code 5242.  IVDS was now rated under Diagnostic 
Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 
2003).  Deleted in the revised criteria for the spine were 
comparative terms such as "mild" or "severe" that existed 
in the former criteria.  Added were objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  Under the new general rating formula, a 40 percent 
evaluation is provided for limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation is provided where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion is 
not greater than 120 degrees or muscle spasm severe enough to 
result in abnormal gait or spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (2): (See also Plate V.) For 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine it is 240 
degrees.  

Thus, for the period prior to September 23, 2002, the Board 
observes that the SSA records which date from the mid 1980's 
and predate the application for VA compensation by several 
years, establish characteristic manifestations of IVDS.  The 
persistent pain that Dr. R. and Dr. H. reported in 1996 where 
not accompanied by a precise range of motion.  Presumably 
pain accounted for the absence of motion on the VA 
examination in 1997.  The VA examiner in 1999 confirmed 
appreciable limitation of motion with forward flexion only 20 
degrees that as described as quite markedly limited.  However 
none of these examinations confirmed an appreciable 
neurological deficit.  Therefore, for the period prior to 
September 23, 2002, the Board will assign a 40 percent 
evaluation based on severe limitation of motion or IVDS being 
more nearly approximated for this period.  This is assigned 
on the basis of facts found which do not provide sufficient 
objective evidence to assign any substantial limitation of 
motion to nonservice-connected obesity.  None of the 
examiners discounted the arthritis of the low back and a 
significant element in the limitation of function.  However, 
the Board would be required to rely on speculation to assign 
a higher evaluation under sections 4.40 or 4.45 in view of 
the comprehensive examination reports through 1999.

For the period from September 23, 2002, the evidence consists 
essentially of the VA examiner's report in July 2005 and 
infrequent references in outpatient reports to low back pain, 
but which lack further information objectively.  Again, there 
is no earlier clear indication of IVDS based upon the VA 
neurologic evaluations, so the neurologic signs and symptoms 
resulting from IVDS were not present constantly, or nearly 
so, to permit a separate evaluation until July 2005.  
Earlier, a VA examiner reported diabetic neuropathy rather 
than IVDS radiculopathy.  Under the changes effective in 
September 2003, the only pertinent plane of motion is forward 
flexion and based upon the recent report the veteran did not 
more nearly approximate the 30-degree threshold for a 40 
percent evaluation.  However, he did manifest objective 
neurologic signs and symptoms to apply the alternative 
evaluation method for IVDS, and the wholly sensory impairment 
manifesting neuropathy would warrant no more than a moderate 
rating of 20 percent under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  The rating scheme for the peripheral nerves 
instructs that where impairment is wholly sensory the rating 
is at most the moderate degree.  The 20 percent evaluation 
for orthopedic manifestations being more nearly approximated 
and a 20 percent evaluation for neurologic manifestations 
would not result in a higher overall rating under section 
4.25.  According to the revised rating scheme for IVDS, the 
rating based on incapacitating episodes or the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations are combined along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Here there are no incapacitating episodes 
reported and the alternative rating scheme does not benefit 
the veteran in its intended application.  Thus, the 40 
percent evaluation is maintained.   

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the disabilities have required, 
for example, frequent hospitalization or has been shown to 
markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  The percentage evaluations recognize a 
substantial impairment and functional limitation. The VA and 
private examiners have characterized the various orthopedic 
and neurological manifestations as producing interference 
with function, but overall none have described it to be of a 
degree that rendered impracticable the application of the 
schedular criteria.  Accordingly, an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)(When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).

TDIU

The VA application for a TDIU in July 1997 showed he reported 
being to disabled to work in January 1986, that he completed 
four years of high school and had no other training or 
education.  At a RO hearing in April 1997, he stated that he 
received SSA benefits and had not worked since 1986.  A VA 
joints examiner in April 1997 reported the complained of pain 
and weakness rendered the veteran unable to work and this was 
in part related to the service-connected joints.  

The SSA records show the secondary diagnosis for his 
disability beginning in April 1990 was degenerative arthritis 
of the spine, in August 1991 it was degenerative arthritis of 
the lumbar spine, and in July 1995 the secondary disabling 
diagnosis was stated as degenerative arthritis.  Obesity was 
the primary disabling diagnosis.  An earlier determination of 
no disability in July 1989 showed herniated lumbar disc as 
the primary diagnosis.

In a September 1996 report, Dr. R. stated worsening problems 
with osteoarthritis disabled the veteran in terms of 
persistent pain in the knees and the low back.  In February 
1998, Dr. R. wrote that from current and past examinations it 
appeared that the veteran was totally disabled from diffuse 
degenerative joint disease, and that this was the primary 
reason he was unemployable at this time.  In a March 1998 
report, Dr. R. opined that the veteran appeared to be 
completely unemployable at this time and into the indefinite 
future in view of his "current status".  Dr. R. mentioned 
osteoarthritis pain, fibromalgia, depression and coexisting 
morbid obesity.  His contemporaneous clinical records report 
totally disabling diffuse degenerative joint disease.  In a 
July 1999 letter he opined that the veteran was entitled to 
aid and attendance or housebound benefits on a medical basis.

A VA examiner in September 1999 opined regarding the 
veteran's ability to work stating that he would be able to 
work "half time" at a job that did not require him to be on 
his feet very much.  This would be mainly a sitting job, 
primarily a "desk-type" job, with the opportunity to 
frequently stand and move around for short periods.  He would 
not be able to do any lifting or carrying over a small 
amount.  Dr. R. wrote in December 1999 that service-connected 
disability caused complete disability as well as a need for 
daily assistance in the home setting.  In a July 2001 letter 
the physician certified the veteran's complete disability and 
unemployability and that service-connected arthritis kept him 
from any type of employment.  Dr. R. stated the veteran was 
completely unemployable primarily due to service-connected 
disability.

Regarding entitlement to a TDIU, the Board recognizes the 
established policy of VA to accord veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities a TDIU.  38 C.F.R. § 
4.16.  However, before a finding of total disability is 
appropriate there must be impairment of mind or body, which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15.  

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."   Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
Generally, "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91.

The schedular threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  A TDIU presupposes that the rating for 
the service-connected condition is less than 100%, and only 
asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, the Board cannot overlook the level of 
education he completed, his professional training and 
employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here the veteran does meet the threshold 
for schedular consideration since as a result of this 
decision the service-connected disability ratings for 
orthopedic disorders are 60 percent combined for the entire 
appeal period.  Under section 4.16(a), disabilities affecting 
a single body system are considered one disability. 

On the VA neurology examination in 1997 the veteran reported 
working previously as a paramedic and as a clock repairer.  
The VA psychiatric examiner noted the veteran worked 
previously as a development and training specialist for the 
mentally retarded and this is noted in the SSA records.  The 
SSA records contained an opinion in March 1989 that his 
weight constituted about 15 to 20 percent of his impairment 
and work incapabilities.  Another physician wrote in March 
1989 that the veteran was totally disabled on account of 
chronic lumbar disc syndrome and any return to work was 
deemed "indefinite".  More recently a VA examiner felt at 
best the veteran could work part time.  

The SSA records show disability determinations that have the 
onset of disability in 1990 in part as the result of 
degenerative arthritis which is a secondary diagnosis.  
However, there are several private medical opinions from the 
veteran's treating physician that place his service connected 
degenerative arthritis in the forefront of disabling 
conditions.  Although a VA examiner in July 2005 felt the 
veteran might be more functional if he reduced his weight, 
that is not synonymous with stating he would be employable 
but for his weight.  At best, he is deemed capable of part-
time work with significant limitations and concessions. 

The determinative evidence as discussed herein supports the 
proposition that he is not employable due to his service-
connected disabilities.  Viewed objectively, it does not 
preponderate against the claim.  In this case, the evidence 
viewed liberally shows the unemployability is at least as 
likely the result of service-connected disabilities.  See, 
for example, Gleicher v. Derwinski, 2 Vet. App. 26, 28 
(1991).  The Board is able to find that the veteran's 
service-connected hip, knee and low back disabilities alone 
render him unable to secure or maintain substantially gainful 
employment.  The VA and his treating physicians have 
evaluated the service-connected disabilities and their impact 
on his employability which the Board finds is entitled to 
substantial probative weight in favor of the claim for a 
TDIU.  There is also substantial probative weight supporting 
the claim in the SSA determination.  Although the SSA 
determination did not find that the service connected 
disabilities alone would prevent all substantially gainful 
employment, the record did include a medical opinion noting 
the severity of the lumbar spine disability.  There is no 
question the veteran's obesity is disabling, but the evidence 
is sufficient for the Board to conclude that he could not 
perform a sedentary occupation full time that utilized his 
skills, solely on account of his hip, knee and low back 
disabilities.  

In summary, the VA examiner in finding part time sedentary 
work possible does not diminish the private opinions placing 
the service connected arthritis as totally disabling.  These 
opinions and the SSA determination assessed the impact of the 
service-connected disabilities, primarily disability of the 
low back and knees, on employability.  Taken together they 
support the conclusion that the service connected multiple 
joint arthritis would render him unemployable.  The opinions 
overall appear to have been based upon a fair consideration 
of the pertinent record and is entitled to substantial 
weight.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  As with any piece of 
evidence, the credibility and weight to be attached to these 
opinions is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) 
(citing Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  
The benefit of the doubt doctrine is applicable where, as 
here, the preponderance of the evidence is not against the 
claim for a TDIU.  See Gilbert, supra.


Timeliness of Appeal

In April 1997, the RO received the veteran's claim for 
service connection of depression and fibromyalgia of the 
lower extremities as secondary to the service-connected 
arthritis of multiple joints.  The veteran's correspondence 
included a request that his recent hearing testimony be 
considered to open a claim of entitlement to individual 
unemployability.  The claim form was submitted through his 
accredited representative of the Disabled American Veterans 
(DAV) who remarked the claim was as stated in the veteran's 
letter.  The claims file shows a VA Form 21-22 "Appointment 
of Veterans Service Organization as Claimants 
Representative" executed on August 26, 1996.  The 
development included a VA psychiatric examination that 
diagnosed pain disorder, panic disorder and dysthymia and 
personality disorder and showed a GAF score of 40 for current 
and past year functioning.  According to the report the 
veteran complained that poor concentration and memory had 
caused him to miss many VA medical appointments. 

The RO issued a rating decision in November 1997 that denied 
service connection for depression on a secondary basis, 
denied service connection for fibromyalgia of lower 
extremities on a secondary basis, and denied entitlement to a 
TDIU.  The RO issued notice to the veteran and his 
representative, the DAV, in November 1997 that consisted of a 
copy of the rating decision and his appeal rights.  The 
mailing was to the veteran's current address.  

In March 1998, the RO received a letter directly from Dr. R. 
that was styled as a "form of rebuttal and appeal" to a 
recent denial for "service-connected benefits" for the 
veteran.  The letter continued with a discussion of various 
disorders, including fibromyalgia and depression, opined the 
veteran was unemployable and asked that the VA "reconsider" 
its original decision.  

Upon consideration of this letter the RO issued a rating 
decision in July 1998 that again denied entitlement to a 
TDIU.  The RO notice issued to the veteran and his service 
organization representative in July 1998 included a statement 
of appeal rights.

The claims file contains a June 1, 1998 correspondence from 
the veteran's current representative, a private attorney, 
requesting a copy of the veteran's claims file.  He 
identified himself as the veteran's "legal representative" 
in correspondence to the RO dated July 15, 1998, again 
requesting these documents.  Correspondence from a DAV 
representative in August 1998 advised the RO it was deferring 
a VA Form 646, anticipating further development. 

On September 23, 1998, the RO received a DAV representative's 
form that forwarded a copy of a February 1998 letter from Dr. 
R. and a copy of the physician's March 1998 letter previously 
referenced.  Typed in the "remarks" section of the DAV form 
was "Veteran requests that the information attached be used 
to reconsider denial of Individual Unemployability (7/98)."  
The RO did so in a December 1998 rating decision that denied 
the claim.  The RO issued notice to the veteran and the DAV 
in December 1998.  The DAV correspondence dated December 7, 
1998, advised the RO that the veteran had authorized the 
private attorney to represent him before the VA and requested 
that the power of attorney in favor of the DAV be removed 
from the claims file.  

In a letter dated March 16, 1999, the private attorney 
advised the RO that he was incorrectly listed as the 
veteran's representative in his current claim for benefits 
and that a designation of representation form had not yet 
been submitted.  The attorney stated he was in the process of 
reviewing the veteran's records to determine if he may be of 
assistance and that until the representation form was 
submitted the listed representative should receive 
correspondence.  

The attorney's letter to the RO dated July 8, 1999 with an 
enclosed VA Form 22a (representation form), listed several 
issues including service connection for depression and 
fibromyalgia secondary to arthritis.  The attorney referred 
to the March 1998 letter from Dr. R. as indicating the 
physician was disagreeing with the denial on behalf of the 
veteran and that this was a medical opinion.  Further, since 
it was received within the time period for an appeal and 
should have been considered a formal demand for a statement 
of the case on these issues.  

The attorney argues in December 1999 that the March 1998 
letter from Dr. R. met the "functional requirements" of 
section 20.201 and that section 19.26 required the RO to 
reexamine the claim if there was any doubt to determine if 
additional review was warranted.  Further, that it was 
"indisputable" that the March 1998 correspondence was 
intended to be a notice of disagreement and VA had an 
affirmative duty to advise the veteran the communication 
could not or would not be so accepted.  The attorney refers 
to the decisions in Tomlin v. Brown, 5 Vet. App. 355 (1993).  
In July 2001, the attorney argued that the "duty to assist" 
to fully and sympathetically aid a claimant includes 
determining a desire to initiate appellate review, that the 
RO did not clarify the intent of the physician's March 1998 
statement, that it did not advise the veteran he must file a 
NOD, and that the RO did not advise the DAV representative of 
the physician's March 1998 letter and ascertain whether a NOD 
was forthcoming in light of it.  Thus, it is argued that VA 
should be "equitably estopped" from asserting a NOD was not 
timely.

The Board has considered the various arguments and concludes 
that the appellant has not submitted an NOD on the claim of 
entitlement to service connection for depression and 
entitlement to service connection for fibromyalgia and that 
there is no basis for tolling the filing period.  It is 
provided in 38 U.S.C.A. § 7105 that a NOD must be in writing 
and filed by the appellant or a representative within one 
year from the date of mailing of notice of the result of 
initial review or determination, which in this case was 
mailed on November 24, 1997.  38 U.S.C.A. § 7105(b)(1), (2) 
(emphasis added); see 38 C.F.R. § 20.302(a) (1997).  If an 
NOD is not filed within the one-year time period, the RO 
decision becomes final and the claim will not thereafter be 
reopened or allowed, except as may otherwise be provided by 
regulations.  38 U.S.C.A. § 7105(c); see Rowell v. Principi, 
4 Vet. App. 9, 17 (1993).

An NOD is defined by regulation as a written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination and a desire to contest the result.  It must be 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
If there was notice of an adjudicative determination on 
several issues at the same time, the specific determinations 
with which the claimant disagrees must be identified.  38 
C.F.R. § 20.201 (2003); see Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002) cert. denied, 537 U.S. 1071, 123 S.Ct. 
687, 154 L.Ed.2d 564 (2002).  There can be only one valid NOD 
as to a particular claim.  Hamilton v. Brown, 4 Vet. App. 
528, 538 (1993) (en banc).  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified. For example, if service connection was denied for 
two disabilities and the claimant wishes to appeal the denial 
of service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. § 20.201 (1998).  In general the definition 
of an NOD is interpreted broadly.  See generally, Beyrle v. 
Brown, 9 Vet. App. 24, 27-28 (1996).  Stuckey v. West, 13 
Vet. App. 163, 169 (1999).

At no time during the appeal period did the veteran or the 
accredited representative express dissatisfaction or 
disagreement with the adjudicative determination and a desire 
to contest the result.  Nor did they communicate it in terms 
which could be reasonably construed as disagreement with that 
determination and a desire for appellate review. 38 C.F.R. § 
20.201.  The record does not contain anything that can be 
construed as an NOD submitted by the appellant or his 
representative regarding the denial of the claims of service 
connection fore depression and service connection for 
fibromyalgia.  

On the other hand, the DAV correspondence to VA unequivocally 
expresses disagreement with the specific determination 
regarding entitlement to a TDIU that the RO issued in July 
1998.  The Board cannot overlook that the expressed intent of 
the representative's September 1998 submission was to 
reconsider the denial of a TDIU and a copy of the March 1998 
letter from Dr. R. was included to support that claim.  As 
noted above, to qualify as an NOD, his statement must have 
expressed disagreement with a specific determination made by 
the RO.  See Gallegos, supra. Thus, the Board concludes that 
the representative's correspondence to VA in September 1998 
was not an NOD with the denial of service connection for 
depression and/or service connection for fibromyalgia.  In 
that document, the representative did not express 
"dissatisfaction or disagreement" as to these decisions made 
in November 1997 as required to constitute an NOD. 38 C.F.R. 
§ 20.201; see Gallegos, 283 F.3d at 1314 (upholding the 
validity of § 20.201 and holding that "a valid NOD must 
contain 'terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review." 

Although the representative relies on Tomlin v. Brown, 5 Vet. 
App. 355, 356 (1993), that decision did not give effect to 
statement from someone other than the appellant or his 
representative in a situation where such a communication was 
required from the appellant or the representative.  It may be 
correct that the Board is required to review all issues which 
are reasonably raised from a liberal reading of the 
appellant's substantive appeal and other communications.  See 
Talbert v. Brown, 7 Vet. App. 352, 356 (1995); Floyd v. 
Brown, 9 Vet. App. 88, 95-96 (1996); EF v. Derwinski, 1 Vet. 
App. 324 (1991).  However, that requirement does not require 
the Board to conduct an exercise in prognostication, but only 
requires that it consider all issues reasonably raised by the 
appellant. Talbert, 7 Vet. App. at 356; see also 38 C.F.R. § 
20.202.  There must be some indication that he wishes to 
initiate an appeal of a particular issue through a NOD that 
identifies the issues being appealed.  Moreover, the 
appellant's representative from the DAV framed the issue in 
September 1998 as "reconsider denial of Individual 
Unemployability (7/98)."  Read fairly, there was no NOD 
expressed with the November 1997 decision on the service 
connection issues during the applicable period.  That the 
representative clarified the intent of the March 1998 
statement is clear for the September 1998 correspondence.  A 
NOD directed to the issues specifically was required as 
explained in the regulation, where as an example it was 
explained such specificity is required where only two issues 
were decided.  Furthermore, the holding in Gallegos does not 
support the argument that third party correspondence may 
constitute a NOD where the veteran is not deemed incompetent 
to file the NOD and he is formally represented in the matter.

The Board also finds the attorney's other arguments 
unpersuasive.  There is simply no basis to argue that there 
was any further duty placed on the RO to advise the appellant 
of the action needed to initiate an appeal other than 
furnishing a statement of appeal rights.  There is no 
argument that the statement of appeal rights was not enclosed 
with the notice letter in November 1997 to require any 
discussion of the presumption of administrative regularity at 
this point.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  

As to the claim of equitable tolling, the Board finds that 
the record does not disclose any basis for applying equitable 
tolling principles that would be an alternative basis to 
render the November 1997 rating decision nonfinal with 
respect to the claims of service connection for depression 
and for fibromyalgia.  For example, Tablazon v. Brown, 8 Vet. 
App. 359, 361 (1995) (failure to provide a statement of the 
case after receiving a notice of disagreement); Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994) (failure to provide 
notification of denial tolls period to file a notice of 
disagreement); Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992) 
(failure to send statement of the case to accredited 
representative tolled 60 day period to respond) and Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992) (evidence sufficient 
to rebut presumption of administrative regularity for mailing 
of appeal notice) are all examples of circumstances that 
warrant tolling but they are not present here.  Nor does the 
veteran argue that he was the victim of bad advice or 
misinformation or establish dilatory action by VA.  In any 
event, being a victim of bad advice or misinformation 
regarding the claim cannot estop the government from denying 
a benefit.  See, for example, Bone v. Brown, 9 Vet.  See 
McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and 
Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), 
interpreting Irwin v. Department of Veterans Affairs, 498 
U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 1360 
(Fed. Cir. 1998).  See, for example, Bone v. Brown, 9 Vet. 
App. 446 (1996); Walker v. Brown, 8 Vet. App. 356 (1995); 
Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of an avulsion fracture of the left iliac crest 
is denied. 

Entitlement to an initial 40 percent evaluation for arthritis 
of the low back is granted, subject to the regulations 
governing the payment of monetary awards. 

Entitlement to an initial 10 percent disability evaluation 
for arthritis of the right hip is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an initial 10 percent disability evaluation 
for arthritis of the left knee is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an initial 10 percent disability evaluation 
for arthritis of the right knee is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to the regulations 
governing the payment of monetary awards.

A timely NOD was not filed with regard to a November 1997 
rating determination denying entitlement to service 
connection for depression and fibromyalgia.  The appeal is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


